DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-10, 12, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 8, 10, 12-17 and 20 of U.S. Patent No. 11,166,081. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/486,626 Claim 1
U.S. Patent No. 11,166,081 Claim 1
A system for content rights management, comprising: a non-transitory storage medium; and a processing unit that executes instructions stored in the non-transitory storage medium to:
A system for content rights management, comprising: a non-transitory storage medium; and a processing unit that executes instructions stored in the non-transitory storage medium to:
receive a request for content from a first content access device;
receive a request for content from a first content access device;
determine that a second content access device is associated with the first content access device;
…wherein: the second content access device is associated with the first content access device. (see end of claim)
communicate with the second content access device to determine that a version of the content is stored on the second content access device; and
communicate with a second content access device to determine that the content is stored on the second content access device; and
upon determining that the version of the content is stored on the second content access device, prevent the second content access device from accessing the version of the content while the first content access device accesses the content; and
upon determining that a copy of the content is stored on the second content access device: lock the copy on the second content access device, without deleting the copy; and
after preventing the second content access device from accessing the version of the content, allow the first content access device to access the content.
after locking the copy, provide access to the content;


Claims 8 and 15 are equivalent systems comprises the same limitations, and are similarly anticipated by claim 1 of U.S. Patent No. 11,166,081 (which also comprises equivalent system claims 8 and 15).

Dependent claims 2-7, 9-14, and 16-20 of outstanding application 17/486,626
2. The system of claim 1, wherein the processing unit communicates with the second content access device to prevent the second content access device from accessing the version of the content while the first content access device accesses the content (see claim 1 of U.S. Patent No. 11,166,081 “communicate with a second content access device to determine that the content is stored on the second content access device; and upon determining that a copy of the content is stored on the second content access device: lock the copy on the second content access device, without deleting the copy”.)

3. The system of claim 1, wherein the processing unit determines that the second content access device is associated with the first content access device by determining that the first content access device and the second content access device are both registered to an account (see claim 2 of U.S. Patent No. 11,166,081).

4. The system of claim 1, wherein the content and the version of the content are not identical (see claim 13 of U.S. Patent No. 11,166,081).

5. The system of claim 1, wherein the processing unit allows the first content access device to access the content by providing a token to the first content access device (see claim 3 of U.S. Patent No. 11,166,081).

9. The system of claim 8, wherein the processing unit determines that the second content access device previously requested the version of the content before communicating with the second content access device to determine that the version of the content is stored on the second content access device (see claim 10 of U.S. Patent No. 11,166,081).

10. The system of claim 9, wherein the processing unit determines that the second content access device previously requested the version of the content by querying a database (see claim 10 of U.S. Patent No. 11,166,081).

12. The system of claim 8, wherein the content and the version of the content are identical (see claim 12 of U.S. Patent No. 11,166,081).

14. The system of claim 8, wherein: the second content access device is a device located at a home registered to an account associated with the first content access device (see claim 2 of U.S. Patent No. 11,166,081); and the first content access device is a mobile device (see claim 14 of U.S. Patent No. 11,166,081).

16. The system of clam 15, wherein the content comprises broadcast video (see claim 16 of U.S. Patent No. 11,166,081).

17. The system of clam 16, wherein the version of the content comprises a stored previous broadcast of the broadcast video (see claim 17 of U.S. Patent No. 11,166,081).

18. The system of clam 15, wherein the processing unit blocks the second content access device from accessing the version of the content without removing the version of the content from the second content access device (see claim 1 of U.S. Patent No. 11,166,081 “communicate with a second content access device to determine that the content is stored on the second content access device; and upon determining that a copy of the content is stored on the second content access device: lock the copy on the second content access device, without deleting the copy”.)

20. The system of clam 15, wherein the processing unit blocks the second content access device from accessing the version of the content by transmitting an instruction to the second content access device (see claim 20 of U.S. Patent No. 11,166,081).

Allowable Subject Matter
Claims 1-20 are allowable over the prior art. In addition to the art cited in parent application 16/844,029 used to teach token-based access control (Mao et al. 2014/0283120), similar prior art also includes Padinjareveetil (2010/0313257, see abstract and paragraph 0007 which disclose limiting access to one stream per login credential) and Oosterholt (9,917,703, col. 4 lines 38-56 which teaches halting the viewing on one device to allow another device to “take over” for displaying content). However, as previously stated in parent application 16/844,029 (see office action mailed on July 22, 2021), the claimed invention which requires communication with the second device during the process of restricting access to requested content to a single device at a time does not appear to be taught or reasonably suggested in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421